Citation Nr: 1746620	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-03 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement.

2.  Entitlement to a compensable initial rating for lumbar degenerative disc disease.

3.  Entitlement to a compensable initial rating for right knee strain.

4.  Entitlement to a compensable initial rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from September 2008 to March 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims currently resides with the Houston, Texas RO.

In a May 2016 rating decision, the RO found clear and unmistakable error in the evaluation of the right shoulder impingement and assigned a retroactive evaluation of 20 percent, effective March 10, 2012 (the day following the date of service separation).

The issue of entitlement to a temporary total rating for surgical convalescence following right knee surgery has been raised by the record in a September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of compensable initial ratings for lumbar degenerative disc disease, right knee strain, and for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to an initial rating in excess of 20 percent for right shoulder impingement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an initial rating in excess of 20 percent for right shoulder impingement have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to a claim for an initial rating in excess of 20 percent for right shoulder impingement, the Veteran elected to withdraw the issue from appellate consideration in September 2016 correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 20 percent for right shoulder impingement is dismissed.






REMAND

The Board finds that the Veteran's claims for compensable initial ratings for lumbar degenerative disc disease, right knee strain, and for pseudofolliculitis barbae warrant further development.

In a July 2016 statement, the Veteran's representative indicated that each of the Veteran's service-connected disabilities have increased in severity.  The Veteran was last evaluated by the VA for his service-connected lumbar spine, right knee and pseudofolliculitis barbae disabilities in February 2012, for purposes of establishing service connection.  It has been more than five years since each of these disabilities have been evaluated.  Moreover, the Board notes that the Veteran underwent surgery of his right knee in 2016.  Further, the United States Court of Appeals for Veterans Claims (Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the February 2012 VA examination is inadequate per Correia. In that case, the Court required a pain assessment in an examination in order for the examination to be adequate. 38 C.F.R. § 4.59 , which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint." In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia. The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  

Accordingly, in order to accurately assess the severity of the Veteran's disabilities he should be afforded new and contemporaneous VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant private and/or VA treatment records regarding the disabilities at issue. All actions to obtain the requested records should be documented fully in the claims file. 

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected lumbar degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, including during flare-ups.  All objective and subjective symptoms should be reported in detail.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

A report should be prepared and associated with the Veteran's virtual claims file.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right knee strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability, including during flare-ups.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. All objective and subjective symptoms should be reported in detail.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

A report should be prepared and associated with the Veteran's virtual claims file.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected pseudofolliculitis barbae.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

All objective and subjective symptoms should be reported in detail.

5.   Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If any benefit sought on appeal is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the supplemental statement of the case before the claim is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


